


109 HR 5832 IH: National Institute of Food and

U.S. House of Representatives
2006-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5832
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2006
			Mr. Gutknecht (for
			 himself, Mr. Peterson of Minnesota,
			 Mr. Thompson of Mississippi,
			 Mr. Clay, and
			 Mr. Akin) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To establish the National Institute of Food and
		  Agriculture, to provide funding for the support of fundamental agricultural
		  research of the highest quality, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Institute of Food and
			 Agriculture Act of 2006.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the task force
			 established under section 7404 of the Farm Security and Rural Investment Act of
			 2002 (7 U.S.C. 3101 note; 116 Stat. 457)—
					(A)conducted an
			 exhaustive review of agricultural research in the United States; and
					(B)evaluated the
			 merits of establishing 1 or more national institutes focused on disciplines
			 important to the progress of food and agricultural science; and
					(2)according to
			 findings and recommendations provided to Congress by the task force—
					(A)agriculture in the
			 United States faces critical challenges, including impending crises in the
			 food, agricultural, and natural resource systems of the United States;
					(B)exotic diseases
			 and pests threaten crops and livestock;
					(C)obesity has
			 reached epidemic proportions;
					(D)agriculturally
			 related environmental degradation is a serious problem for the United States
			 and other parts of the world;
					(E)certain animal
			 diseases threaten human health; and
					(F)agricultural
			 producers of several primary crops in the United States are no longer the
			 world’s lowest-cost producers.
					(b)PurposeThe
			 purpose of this Act is to establish a national institute—
				(1)to ensure that the
			 technological superiority of agriculture in the United States effectively
			 serves the people of the United States in the coming decades; and
				(2)to support and
			 promote fundamental agricultural research and science of the highest caliber to
			 achieve the goals of—
					(A)increasing the
			 international competitiveness of agriculture in the United States;
					(B)developing foods
			 that improve health and combat obesity;
					(C)creating new and
			 more useful products from plants and animals;
					(D)improving food
			 safety and food security by protecting plants and animals in the United States
			 from insects, diseases, and the threat of bioterrorism;
					(E)enhancing
			 agricultural sustainability;
					(F)improving natural
			 resources;
					(G)strengthening the
			 economies of rural communities in the United States;
					(H)decreasing dependence of the United States
			 on foreign sources of petroleum by developing biobased fuels and products,
			 enhancing methods of production at biobased fuels refineries, reducing energy
			 consumption at biobased fuels refineries, and increasing the use of co-products
			 of biobased fuels production;
					(I)strengthening
			 national security by improving the agricultural productivity of sustainable
			 farmers in developing countries to combat hunger and the political instability
			 that hunger produces;
					(J)assisting in
			 modernizing and revitalizing the agricultural research facilities of the United
			 States at institutions of higher education, independent, nonprofit research
			 institutions, and consortia of those institutions, through capital
			 investment;
					(K)achieving such
			 other goals, and meeting such other needs, as the Secretary or the Institute
			 determines to be appropriate; and
					(L)ensuring the ability of United States
			 producers to successfully combat sanitary and phytosanitary nontrade
			 barriers.
					3.DefinitionsIn this Act:
			(1)CouncilThe
			 term Council means the Standing Council of Advisors established in
			 section 4.
			(2)DepartmentThe
			 term Department means the Department of Agriculture.
			(3)DirectorThe
			 term Director means the Director of the Institute.
			(4)Fundamental
			 agricultural research and scienceThe term fundamental
			 agricultural research and science means research and science that, as
			 determined by the Secretary—
				(A)advances the
			 frontiers of knowledge so as to lead to practical results or to further
			 scientific discovery; and
				(B)has an effect on
			 agriculture, food, human health, or another purpose of this Act as described in
			 section 2(b).
				(5)InstituteThe
			 term Institute means the National Institute of Food and
			 Agriculture established by section 4.
			(6)Multidisciplinary
			 grantThe term multidisciplinary grant means a grant
			 provided to 2 or more collaborating investigators to carry out coordinated,
			 multidisciplinary research programs involving multiple disciplines that have
			 been approved by the Institute.
			(7)Project
			 grantThe term project grant means a grant provided
			 to 1 or more principal investigators to conduct research that has been approved
			 by the Institute.
			(8)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(9)StateThe
			 term State means—
				(A)each of the
			 several States of the United States;
				(B)the District of
			 Columbia;
				(C)the Commonwealth
			 of Puerto Rico;
				(D)Guam;
				(E)American
			 Samoa;
				(F)the Commonwealth
			 of the Northern Mariana Islands;
				(G)the Federated
			 States of Micronesia;
				(H)the Republic of
			 the Marshall Islands;
				(I)the Republic of
			 Palau; and
				(J)the United States
			 Virgin Islands.
				(10)United
			 StatesThe term United States, when used in a
			 geographical sense, means all of the States.
			4.Establishment;
			 composition
			(a)EstablishmentThere
			 is established within the Department an agency to be known as the
			 National Institute of Food and Agriculture.
			(b)CompositionThe
			 Institute shall be composed of the Council (including committees and offices
			 established under section 5) and the Director.
			(c)Standing council
			 of advisors
				(1)EstablishmentThere
			 is established a Standing Council of Advisors.
				(2)CompositionThe
			 Council shall be composed of 25 members, including—
					(A)the Director;
			 and
					(B)18 members
			 appointed by the Secretary, with the concurrence of the Director, 3 members
			 appointed by the Committee on Agriculture of the House of Representatives, and
			 3 members appointed by the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate, of whom—
						(i)12 members shall be highly-qualified
			 scientists who, 6 as determined and appointed by the Secretary, 3 as determined
			 and appointed by the Committee on Agriculture of the House of Representatives,
			 and 3 as determined and appointed by the Committee on Agriculture, Nutrition,
			 and Forestry of the Senate—
							(I)are not employees
			 of the Federal Government;
							(II)have expertise in
			 the fields of agricultural research, science, or related appropriate
			 fields;
							(III)are appropriate
			 for membership on the Council solely on the basis of established records of
			 distinguished service; and
							(IV)collectively
			 represent the views of agricultural research and scientific leaders in all
			 regions of the United States; and
							(ii)12
			 members shall be distinguished members of the public, as determined by the
			 Secretary, including—
							(I)representatives of
			 agricultural organizations and industry; and
							(II)individuals with
			 expertise in natural resources, sustainable agriculture, energy, and human
			 health and disease.
							(3)TermThe
			 members of the Council shall serve staggered, 4-year terms, as determined by
			 the Secretary and Congress .
				(4)MeetingsThe
			 Council shall meet at the call of the Director and the Secretary, but not less
			 often than annually.
				(5)Chairperson and
			 vice chairpersonThe Council
			 shall elect to 1 year terms a Chairperson and Vice Chairperson from among the
			 members of the Council. One shall be elected from among the members described
			 in paragraph (2)(i) and one shall be elected from among the members described
			 in paragraph (2)(i)
				(6)DutiesThe
			 Council shall—
					(A)assist the
			 Director in—
						(i)establishing
			 research priorities of the Institute; and
						(ii)reviewing,
			 judging, and maintaining the relevance of the programs of the Institute;
						(B)review all
			 proposals approved by the scientific committees established under section
			 5(a)(1) to ensure, to the maximum extent practicable, that the purposes of this
			 Act are being met; and
					(C)through the
			 meetings described in paragraph (4), provide an interface between scientists
			 and stakeholders to ensure, to the maximum extent practicable, that the
			 Institute is coordinating national goals with realistic scientific
			 opportunities.
					(d)Director
				(1)In
			 generalThe Institute shall be headed by a Director, who shall be
			 an individual who is—
					(A)a distinguished
			 agricultural researcher and scientist; and
					(B)appointed by the
			 President (after taking into consideration recommendations provided by the
			 Council), by and with the advice and consent of the Senate.
					(2)TermThe
			 Director shall serve for a single, 6-year term.
				(3)CompensationThe
			 Director shall receive basic pay at the rate provided for level II of the
			 Executive Schedule under section 5513 of title 5, United States Code.
				(4)SupervisionThe
			 Director shall report directly to the Secretary.
				(5)Authority and
			 responsibilities of director
					(A)In
			 generalExcept as otherwise specifically provided in this Act,
			 the Director shall—
						(i)exercise all of
			 the authority provided to the Institute by this Act (including any powers and
			 functions delegated to the Director by the Council);
						(ii)in
			 consultation with the Council, formulate programs in accordance with policies
			 adopted by the Institute;
						(iii)establish
			 committees and offices within the Institute in accordance with section
			 5;
						(iv)establish
			 procedures for the peer review of research funded by the Institute;
						(v)establish
			 procedures for the provision and administration of grants by the Institute in
			 accordance with this Act;
						(vi)assess the
			 personnel needs of agricultural research in the areas supported by the
			 Institute, and, if determined to be appropriate by the Director or the
			 Secretary, for other areas of food and agricultural research; and
						(vii)cooperate with
			 the Council to plan programs that will help meet agricultural personnel needs
			 in the future, including portable fellowship and training programs in
			 fundamental agricultural research and science.
						(B)Finality of
			 actionsAn action taken by the Director in accordance with this
			 Act (or in accordance with the terms of a delegation of authority from the
			 Council) shall be final and binding upon the Institute.
					(C)Delegation and
			 redelegation of functions
						(i)In
			 generalExcept as provided in clauses (ii) and (iii), the
			 Director may, from time to time and as the Director considers to be
			 appropriate, authorize the performance by any other officer, agency, or
			 employee of the Institute of any of the functions of the Director under this
			 Act, including functions delegated to the Director by the Council.
						(ii)Policymaking
			 functionsThe Director may not redelegate policymaking functions
			 delegated to the Director by the Council.
						(iii)Contracts,
			 grants, and other arrangementsThe Director may enter into
			 contracts and other arrangements, and provide grants, in accordance with this
			 Act—
							(I)only with the
			 prior approval of the Council or under authority delegated by the Council;
			 and
							(II)subject to such
			 conditions as the Council may specify.
							(iv)ReportingThe
			 Director shall promptly report each contract or other arrangement entered into,
			 each grant awarded, and each other action of the Director taken, under clause
			 (iii) to the Committee on Agriculture, Nutrition, and Forestry of the Senate
			 and the Committee on Agriculture of the House of Representatives.
						(6)Status on
			 Council
					(A)In
			 generalThe Director shall be an ex officio member of the
			 Council.
					(B)Compensation and
			 tenureExcept with respect to compensation and tenure, the
			 service of the Director on the Council shall be coordinated with the service of
			 other members of the Council.
					(C)Voting;
			 electionThe Director shall be—
						(i)a
			 voting member of the Council; and
						(ii)eligible for
			 election by the Council as Chairperson or Vice Chairperson of the
			 Council.
						(7)Staff
					(A)In
			 generalSubject to this paragraph, the Director shall recruit and
			 hire such senior staff and other personnel as are necessary to assist the
			 Director in carrying out this Act.
					(B)Senior
			 staffEach individual hired as senior staff of the Director
			 shall—
						(i)be a
			 highly accomplished agricultural researcher and scientist, as determined by the
			 Director;
						(ii)be
			 recruited from the active agricultural research and science community;
			 and
						(iii)be
			 appointed and serve on the basis of 4-year, rotating appointments.
						(C)Temporary
			 staffStaff hired by the Director under this paragraph may
			 include agricultural researchers and scientists and other technical and
			 professional personnel hired for limited terms, or on temporary bases,
			 including individuals on leave of absence from academic, industrial, research,
			 or science institutions to work for the Institute.
					(D)Compensation
						(i)In
			 generalExcept as provided in clause (ii), subject to such
			 policies as the Council shall periodically prescribe, the Director may fix the
			 compensation of staff hired under this paragraph without regard to the
			 provisions of chapter 51 and subchapter III of chapter 53 of title 5, United
			 States Code, relating to classification of positions and General Schedule pay
			 rates.
						(ii)Maximum rate of
			 payThe rate of pay for an individual hired under this paragraph
			 shall not exceed the rate payable for level V of the Executive Schedule under
			 section 5316 of title 5, United States Code.
						(8)Reporting and
			 consultationThe Director shall—
					(A)periodically report
			 to the Secretary with respect to activities carried out by the Institute;
			 and
					(B)consult regularly
			 with the Secretary to ensure, to the maximum extent practicable, that—
						(i)research of the
			 Institute is relevant to agriculture in the United States and otherwise serves
			 the national interest; and
						(ii)the
			 research of the Institute supplements and enhances, and does not replace,
			 research conducted or funded by—
							(I)other agencies of
			 the Department;
							(II)the National
			 Science Foundation; or
							(III)the National
			 Institutes of Health.
							5.Committees and
			 Offices of Institute
			(a)Standing
			 Scientific Committees
				(1)In
			 generalThe Director may establish such number of standing
			 scientific committees within the Institute as the Director determines to be
			 appropriate.
				(2)CompositionA
			 standing scientific committee established under paragraph (1) shall consist of
			 such members of the Council appointed under section 4(d)(2)(B)(i) as the
			 Director may select.
				(3)TermMembers
			 of a standing scientific committee established under paragraph (1) shall serve
			 for staggered, 4-year terms, as determined by the Director.
				(4)Review of
			 proposals
					(A)In
			 generalA standing scientific committee shall apply rigorous
			 merit review to research proposals received by the Institute to ensure, to the
			 maximum extent practicable, that research funded by the Institute is
			 scientifically of high quality.
					(B)Determination of
			 scientific meritA research proposal received by the Institute
			 and reviewed by a standing scientific committee under subparagraph (A) shall
			 be—
						(i)assigned a score
			 based on the scientific merit of the proposal, as determined by the standing
			 scientific committee; and
						(ii)if
			 approved by the standing scientific committee, forwarded, along with the score,
			 to the Council for final review.
						(C)Declination of
			 proposalsIf the Council determines that a research proposal
			 forwarded under this paragraph does not meet standards of scientific review
			 established by a standing scientific committee or any similar standard
			 established by the Director, the Council shall decline to recommend the
			 research proposal for funding by the Institute.
					(5)Ad hoc review
			 membersThe Director may supplement a standing scientific
			 committee under this subsection with 1 or more ad hoc reviewers in a case in
			 which a research proposal received by the Institute requires specialized
			 knowledge not represented on that or any other standing scientific
			 committee.
				(b)Offices
				(1)Office of
			 Advanced Science and Application
					(A)EstablishmentThe
			 Director shall establish within the Institute an Office of Advanced Science and
			 Application (referred to in this paragraph as the Office).
					(B)DutiesThe
			 Office shall—
						(i)closely monitor
			 national needs and advances in fundamental agricultural research and science
			 with the goal of identifying pressing problems for which solutions are
			 realistically achievable through fundamental agricultural research and
			 science;
						(ii)coordinate
			 creative talent from diverse disciplines to bridge potential gaps between
			 fundamental agricultural research and science and high-priority, practical
			 needs; and
						(iii)recommend to the
			 Director ways in which existing fundamental agricultural research and science
			 may be applied to the most urgent problems addressed by the Institute.
						(C)Staff
						(i)In
			 generalThe Office shall employ a small, focused staff of
			 rotating experts in agricultural research and science.
						(ii)Talent pool;
			 termPrimary staff of the Office—
							(I)shall be appointed
			 from the ranks of active agricultural researchers and scientists; and
							(II)shall serve terms
			 of not to exceed 3 years.
							(D)Intensive study
			 groupsThe Office shall—
						(i)focus primarily on
			 the most urgent problems addressed by the Institute; and
						(ii)assemble such
			 intensive study groups as are necessary to address those problems.
						(E)ReportsThe
			 Office shall submit to the Director and the Council periodic reports
			 that—
						(i)describe the
			 activities being carried out by the Office; and
						(ii)recommended new
			 research priorities for the Office, as appropriate.
						(2)Office of
			 scientific assessment and liaison
					(A)EstablishmentThe
			 Director shall establish within the Institute an Office of Scientific
			 Assessment and Liaison (referred to in this paragraph as the
			 Office).
					(B)DutiesThe
			 Office shall—
						(i)monitor the
			 effectiveness of the scientific expenditures by the Institute;
						(ii)oversee the
			 coordination of research efforts of the Institute with those of other
			 programs;
						(iii)assess the
			 effectiveness of programs of the Institute by evaluating—
							(I)the quality of the
			 science funded by the Institute, using such tools as are readily available;
			 and
							(II)the contributions
			 of the Institute to the national research effort, including ways in which the
			 Institute collaborates and cooperates with the Department and with other
			 Federal agencies; and
							(iv)encourage
			 cooperative approaches among various research agencies within the Federal
			 Government.
						(3)Office of
			 Scientific Personnel
					(A)EstablishmentThe
			 Director shall establish within the Institute an Office of Scientific Personnel
			 (referred to in this paragraph as the Office).
					(B)DutiesThe
			 Office shall—
						(i)cooperate with
			 scientific and agricultural experts to assess—
							(I)the number of
			 scientists in agriculture and related fields in the United States; and
							(II)how many
			 additional scientists in agriculture and related fields are needed to meet the
			 purposes of this Act; and
							(ii)generate and
			 maintain data that may assist the Director and the Council in planning
			 appropriate Institute fellowship and training programs.
						(4)Additional
			 officesThe Director may establish such additional offices within
			 the Institute as the Director or the Council determines to be necessary to
			 carry out the duties of the Institute under this Act.
				6.Duties
			(a)In
			 generalThe Institute shall
			 provide competitive, peer-reviewed grants in accordance with section 8(b) to
			 support and promote the highest quality of fundamental agricultural research
			 and science, including grants to fund research proposals submitted by—
				(1)individual scientists;
				(2)research centers composed of a single
			 institution or multiple institutions; and
				(3)other individuals and entities from the
			 private and public sectors, including researchers of the Department and other
			 Federal agencies.
				(b)Report to
			 CongressNot later than December 31, 2007, and biennially
			 thereafter, the Institute shall submit to the Secretary, the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate, and the Committee on
			 Agriculture of the House of Representatives a comprehensive report that
			 describes the research funded and other activities carried out by the Institute
			 during the period covered by the report.
			7.Powers
			(a)In
			 generalThe Institute shall have such authority as is necessary
			 to carry out this Act, including the authority—
				(1)to
			 promulgate such regulations as the Institute considers to be necessary for
			 governance of operations, organization, and personnel;
				(2)to make such
			 expenditures as are necessary to carry out this Act;
				(3)to
			 enter into contracts or other arrangements, or modifications of contracts or
			 other arrangements—
					(A)to provide for the
			 conduct, by organizations or individuals in the United States (including other
			 agencies of the Department, Federal agencies, and agencies of foreign
			 countries), of such fundamental agricultural research and science, or related
			 activities as the Institute considers to be necessary to carry out this Act;
			 and
					(B)at the request of
			 the Secretary, for the conduct of such specific fundamental agricultural
			 research and science as is in the national interest or is otherwise of critical
			 importance, as determined by the Secretary, with the concurrence of the
			 Institute;
					(4)to
			 make advance, progress, and other payments relating to research and scientific
			 activities without regard to subsections (a) and (b) of section 3324 of title
			 31, United States Code;
				(5)to acquire by
			 purchase, lease, loan, gift, or condemnation, and to hold and dispose of by
			 grant, sale, lease, or loan, real and personal property of all kinds necessary
			 for, or resulting from, the exercise of authority under this Act;
				(6)to
			 receive and use donated funds, if the funds are donated without restriction
			 other than that the funds be used in furtherance of 1 or more of the purposes
			 of the Institute;
				(7)to publish or
			 arrange for the publication of research and scientific information to further
			 the full dissemination of information of scientific value consistent with the
			 national interest, without regard to section 501 of title 44, United States
			 Code;
				(8)(A)to accept and use the
			 services of voluntary and uncompensated personnel; and
					(B)to provide such transportation and
			 subsistence as are authorized by section 5703 of title 5, United States Code,
			 for individuals serving without compensation;
					(9)to prescribe, with
			 the approval of the Comptroller General of the United States, the extent to
			 which vouchers for funds expended under contracts for scientific or engineering
			 research shall be subject to itemization or substantiation prior to payment,
			 without regard to the limitations of other laws relating to the expenditure and
			 accounting of public funds;
				(10)to arrange with
			 and reimburse the Secretary, and the heads of other Federal agencies, for the
			 performance of any activity that the Institute is authorized to conduct;
			 and
				(11)to enter into
			 contracts, at the request of the Secretary, for the carrying out of such
			 specific agricultural research as is in the national interest or otherwise of
			 critical importance, as determined by the Secretary, with the consent of the
			 Institute.
				(b)Transfer of
			 research funds of other departments or agenciesIf the Committee on Agriculture, Nutrition,
			 and Forestry of the Senate, the Committee on Agriculture of the House of
			 Representatives, and any other Committees of jurisdiction are notified not less
			 than 30 days in advance of any transfer, funds available to the Secretary, or
			 any other department or agency of the Federal Government, for agricultural or
			 scientific research shall be—
				(1)available for
			 transfer, with the approval of the Secretary or the head of the other
			 appropriate department or agency involved, in whole or in part, to the
			 Institute for use in providing grants in accordance with the purposes for which
			 the funds were made available; and
				(2)if so transferred,
			 expendable by the Institute for those purposes.
				(c)Restriction on
			 activitiesThe Institute—
				(1)shall be a
			 grant-making entity only; and
				(2)shall not—
					(A)conduct
			 fundamental agricultural research or research relating to fundamental science;
			 or
					(B)operate any
			 laboratory or pilot facility.
					8.Budget
			 considerations
			(a)Budgetary
			 management goalsThe Director, in coordination with the
			 Secretary, shall manage the budget of the Institute to achieve the goals
			 of—
				(1)providing
			 sufficient funds over a period of time to achieve the purposes of this
			 Act;
				(2)fostering
			 outstanding scientific talent, and directing that talent toward work on issues
			 relating to agriculture; and
				(3)adequately
			 reimbursing grant-receiving institutions for costs to encourage the pursuit of
			 fundamental agricultural research and science.
				(b)Budgetary
			 guidelines for grants
				(1)In
			 generalTo achieve the goals described in subsection (a), the
			 Institute shall, to the maximum extent practicable, ensure that grants awarded
			 for each fiscal year comply with the guidelines described in paragraphs (2) and
			 (3).
				(2)Project
			 grantsWith respect to project grants, to the maximum extent
			 practicable—
					(A)the Institute
			 shall award approximately 1,000 new project grants annually;
					(B)the average
			 project grant amount, including overhead, shall be approximately $225,000 for
			 each fiscal year, as adjusted in accordance with the Consumer Price Index for
			 all-urban consumers, United States city average, as published by the Bureau of
			 Labor Statistics;
					(C)a project grant
			 shall be provided for a maximum period of 5 years, with an average award
			 duration of 3.5 years;
					(D)the Institute shall
			 require the recipients of a project grant to submit appropriate reports on
			 research carried out using funds from the project grant; and
					(E)the Institute
			 shall provide such number of training project grants as the Director or the
			 Institute determines to be appropriate.
					(3)Multidisciplinary
			 grantsWith respect to multidisciplinary grants, to the maximum
			 extent practicable—
					(A)for each of fiscal
			 years 2007 through 2010, the Institute shall provide 10 multidisciplinary
			 grants;
					(B)for fiscal year
			 2011 and subsequent fiscal years, the Institute shall provide multidisciplinary
			 grants to fund not fewer than 40 research centers, on the conditions
			 that—
						(i)sufficient funds
			 are available; and
						(ii)a
			 sufficient number of qualified research proposals are received;
						(C)the research
			 centers provided multidisciplinary grants may be composed of a single
			 institution or multiple institutions;
					(D)the average
			 multidisciplinary grant amount, including overhead, shall be approximately
			 $3,000,000 for each fiscal year, as adjusted in accordance with the Consumer
			 Price Index for all-urban consumers, United States city average, as published
			 by the Bureau of Labor Statistics;
					(E)a
			 multidisciplinary grant shall be provided for a maximum period of 5
			 years;
					(F)in the aggregate,
			 multidisciplinary grants provided under this paragraph for a fiscal year shall
			 represent approximately 15 percent of the total grants provided by the
			 Institute for the fiscal year, on the condition that a sufficient number of
			 qualified research proposals are received for the fiscal year; and
					(G)merit review of
			 the research proposal relating to the multidisciplinary grant is conducted to
			 ensure, to the maximum extent practicable, that only quality research proposals
			 are funded.
					(c)Indirect
			 costsAs part of a project grant or multidisciplinary grant
			 provided under this Act, the Institute shall pay indirect costs of conducting
			 research, including the costs of overhead, to the recipient of the grant at a
			 rate that is not less than any standard negotiated rate applicable to similar
			 grants made by the National Institutes of Health or the National Science
			 Foundation, as of the date of enactment of this Act, as determined by the
			 Secretary.
			9.Funding
			(a)AuthorizationThe following funds, facilities, and
			 authorities of the Commodity Credit Corporation are authorized to be used to
			 carry out this Act:
				(1)For fiscal year
			 2007, $245,000,000 for project grants, of which not more than $20,000,000 shall
			 be made available for administrative expenses incurred by the Institute.
				(2)For fiscal year
			 2008, $515,000,000, of which—
					(A)not less than
			 $450,000,000 shall be made available for project grants;
					(B)not less than
			 $30,000,000 shall be made available for multidisciplinary grants; and
					(C)not more than
			 $35,000,000 shall be available for administrative expenses incurred by the
			 Institute.
					(3)For fiscal year
			 2009, $780,000,000, of which—
					(A)not less than
			 $675,000,000 shall be made available for project grants;
					(B)not less than
			 $60,000,000 shall be made available for multidisciplinary grants; and
					(C)not more than
			 $45,000,000 shall be made available for administrative expenses incurred by the
			 Institute.
					(4)For fiscal year
			 2010, $935,000,000, of which—
					(A)not less than
			 $800,000,000 shall be made available for project grants;
					(B)not less than
			 $90,000,000 shall be made available for multidisciplinary grants; and
					(C)not more than
			 $45,000,000 shall be made available for administrative expenses incurred by the
			 Institute.
					(5)For fiscal year
			 2011 and each fiscal year thereafter, $966,000,000, of which—
					(A)not less than
			 $800,000,000 shall be made available for project grants;
					(B)not less than
			 $120,000,000 shall be made available for multidisciplinary grants; and
					(C)not more than
			 $46,000,000 shall be made available for administrative expenses incurred by the
			 Institute.
					(b)LimitationFor
			 fiscal year 2011 and each subsequent fiscal year, administrative expenses paid
			 by the Institute shall not exceed 5 percent of the total expenditures of the
			 Institute for the fiscal year.
			
